MEMORANDUM **
*944Bruce Darían appeals pro se the district court’s denial of his motion to remove various actions filed in state court and consolidate them with his False Claims Act action alleging that numerous state, county and city officials, as well as several private corporations and their officers, engaged in illegal contracting activities in connection with the Malibu Pier restoration. We dismiss the appeal for lack of jurisdiction.
We lack jurisdiction to consider Darian’s appeal because the district court order in question is not reviewable. See 28 U.S.C. § 1291; Estate of Bishop By and Through Bishop v. Bechtel Power Corp., 905 F.2d 1272, 1274 (9th Cir.1990) (describing requirements for an order to be reviewable under the collateral order doctrine).
We deny all pending motions.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.